t c summary opinion united_states tax_court maria sanchez petitioner v commissioner of internal revenue respondent docket no 22622-12s filed date george l willis and anna evans student for petitioner whitney n moore for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period reviewable by any other court and this opinion shall not be treated as precedent for any other case in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief with respect to her outstanding federal_income_tax liability assessed by agreement following respondent’s examination of the federal_income_tax return of a different individual the issues for decision are whether petitioner is an individual who has made a joint_return within the meaning of sec_6015 and if so whether she is entitled to relief under that section background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner and francisco a sanchez rodriguez married on date they separated on date and petitioner filed for divorce in mid-2007 the divorce was finalized in from the beginning of their marriage petitioner and mr rodriguez filed a joint federal_income_tax return for each tax_year before they relied on an accountant to prepare the returns on the basis of information that mr rodriguez provided petitioner did not provide information for the preparation of the tax returns nor did she review the returns she did however sign them mr rodriguez’ federal_income_tax return was filed during date mr rodriguez’ return his filing_status is shown as single on that return mr rodriguez did not claim petitioner as a dependent on his return she did not file a federal_income_tax return nor did she discuss with mr rodriguez before his return was filed the possibility of filing a joint_return she was not involved in the preparation of mr rodriguez’ return and she did not sign that return petitioner became aware of that return only after it was filed and selected for examination at the time mr rodriguez’ return was filed the couple was separated and petitioner had already initiated divorce proceedings according to petitioner mr rodriguez did not include her as a joint filer on the return because he was angry they had just separated petitioner did not file a federal_income_tax return and the record is unclear regarding whether she was obligated to do so the examination of mr rodriguez’ return resulted in the determination_of_a_deficiency the revenue_agent conducting the examination of mr rodriguez’ return apparently concluded that mr rodriguez and petitioner would benefit at least as far as their federal_income_tax liabilities were concerned if they were to file a joint_return the revenue_agent prepared a form_4549 income_tax examination changes consent as though they had although they never actually did the deficiency shown on the consent was computed as though petitioner and mr rodriguez had filed a joint_return mr rodriguez signed the consent on date petitioner signed it on date see sec_6213 the federal_income_tax liability arising from her decision to do so is the liability to which her form_8857 request for innocent spouse relief dated date relates discussion sec_6013 provides generally that spouses may elect to file a joint federal_income_tax return even though one of them has neither income nor deductions as a general_rule a joint_return must be signed by both spouses sec_1_6013-1 income_tax regs if a joint_return is filed then the spouses are jointly and severally liable for the tax including deficiencies and related amounts assessed as a result sec_6013 by signing the consent mr rodriguez and petitioner waived the restrictions on assessment and collection provided in sec_6213 and authorized the commissioner to immediately assess and collect the deficiency and related amounts shown on the consent see sec_6213 upon request or election a spouse may be relieved of joint_and_several_liability arising from the filing of a joint_return if the spouse satisfies one or more provisions of sec_6015 relief is available under sec_6015 only with respect to an income_tax_liability arising from a joint_return see 119_tc_306 aff’d 101_fedappx_34 6th cir 119_tc_191 our jurisdiction to review the commissioner’s determination or failure to act in response to a taxpayer’s request for sec_6015 relief is found in sec_6015 in cases commenced under authority of that section such as this one we consider whether the taxpayer is entitled relief described in sec_6015 c or f we do not consider challenges as to the viability of the tax_liability from which the taxpayer seeks relief see 120_tc_62 petitioner did not participate in the preparation of or sign mr rodriguez’ return as best we can tell from what has been submitted other than the liability that can be traced to that return she had no federal_income_tax liability for according to petitioner mr rodriguez’ return should be treated as her joint_return b ecause i thought my husband would do it since we were married and he was in the business married taxpayers must intend to file a joint_return see 26_tc_405 the spouses’ intent an issue of fact see 56_tc_1 harrington v commissioner tcmemo_2012_285 at is gleaned from all the facts and circumstances see 25_tc_404 mccanless v commissioner tcmemo_1987_573 under normal circumstances the requisite intent of the spouses is evidenced by the signature of each on the joint_return the failure of one spouse to sign a return however is not necessarily fatal to an election to file jointly if the facts and circumstances show that both spouses intended to do so see estate of campbell v commissioner t c pincite under the circumstances we find that at the time that mr rodriguez’ return was prepared and filed he did not have the requisite intent to file a joint_return with petitioner his return was prepared after they had separated and was filed after petitioner had initiated divorce proceedings mr rodriguez’ return did not include petitioner’s name or signature nor did he claim an exemption for petitioner on his return he listed his filing_status as single further supporting a lack of intent to file a joint_return petitioner described mr rodriguez’ mental state at the time he prepared and filed the return as being angry with her therefore we find that mr rodriguez’ return as filed is not a joint_return within the meaning of sec_6013 subject_to a variety of limitations and conditions spouses may elect to file a joint_return after separate returns have been filed see sec_6013 according to petitioner the consent should be treated as a joint_return for purposes of sec_6015 considering that the consent was in effect treated as a joint_return by the revenue_agent who examined mr rodriguez’ return petitioner’s argument has more than a little attraction nevertheless we are unable to fit the round peg of her argument into the square hole of technical requirements generally pursuant to sec_6011 a taxpayer obligated to file a federal tax_return must conform to the forms and regulations prescribed by respondent see sec_1_6011-1 income_tax regs even though signed by petitioner and mr rodriguez the consent is hardly a form described in sec_6011 or sec_1_6011-1 income_tax regs furthermore a form_4549 is not signed by the taxpayer under penalties of perjury one of the critical requirements for a document to be treated as a federal_income_tax return see sec_6065 see also 82_tc_766 aff’d 793_f2d_139 6th cir deutsch v commissioner tcmemo_2006_27 aff’d 478_f3d_450 2d cir petitioner’s argument that the consent should be treated as a joint_return is rejected in closing we think it is appropriate to state that nothing in this summary opinion should be taken as a comment as to the validity of the assessment made against petitioner on the basis of the consent otherwise because the tax_liability to which petitioner’s request for sec_6015 relief relates was not assessed pursuant to a joint_return she is not entitled to the relief she seeks in this proceeding to reflect the foregoing decision will be entered for respondent
